DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 – depicted in Fig. 1
Species 2 – depicted in Fig. 2
Species 3 – depicted in Figs. 9 & 11
Species 4 – depicted in Fig. 12
Species 5 – depicted in Figs. 18A-18B
Species 6 – depicted in Fig. 20
Species 7 – depicted in Figs. 21A-21B
Species 8 – depicted in Figs. 23A-23B
Applicant is required to further elect one of the following subspecies:
Subspecies A – depicted in Figs. 3A-3B, 5A-5B, and 10B
Subspecies B – depicted in Fig. 4
Subspecies C – depicted in Fig. 10A
Subspecies D – depicted in Fig. 10C
Subspecies E – depicted in Figs. 13A-13B
Subspecies F – depicted in Figs. 14A-14B and 15A-15B
Subspecies G – depicted in Fig. 17
Subspecies H – depicted in Figs. 19A-19B and 22A-22C
Note: Figs. 16A-16B are generic to subspecies A, E, F, and G
Applicant is required to further elect one of the following groups:
Group A’ – depicted in Fig. 6
Group B’ – depicted in Fig. 7
Group C’ – depicted in Figs. 8A-8B
The species are independent or distinct because:
Species 1 illustrates an immobilization device with a helmet, two pillars, and a vest;
Species 2 illustrates an immobilization device with a helmet, three upper pillars, two lower pillars, a vest, a harness, and a belt;
Species 3 illustrates an immobilization device with a helmet, two upper pillars, two lower pillars, a vest, a belt, and a caudal extension protruding from a belt attachment point; 
Species 4 illustrates an immobilization device with a helmet, two upper pillars, two lower pillars, a vest, and a belt;
Species 5 illustrates an immobilization device with a helmet, vest, and two cables connected to the helmet via conical receivers and encased in rigid tubes when the device is in an activated state;
Species 6 illustrates an immobilization device with a helmet, vest, and a cable connected to the helmet via a conical receiver and encased in a rigid tube when the device is in an activated state, further including a swiveling mechanism disposed between the vest and the wearer’s garment
Species 7 illustrates an immobilization device with a helmet, vest, and a cable connected to the helmet via a conical receiver and encased in a rigid tube when the device is in an activated state, the conical receiver being telescopically received in a telescopic housing; and
Species 8 illustrates an immobilization device with a helmet, a flexible jacket, a vest, a housing apparatus disposed on the posterior side of the vest, and two pillars extending between the helmet and the housing apparatus.
Furthermore: 
Subspecies A illustrates a segment for use in a pillar, with a convex end, a concave end, a hollow lumen, and no fins; 
Subspecies B illustrates a segment for use in a pillar, with a convex end, a concave end, a hollow lumen, and four fins that run the length of the segment;
Subspecies C illustrates segments for use in a pillar, each with a convex end, a concave end, and peripheral projections configured to wrap around the entire exterior of the segments;
Subspecies D illustrates segments for use in a pillar, each with a convex end, a concave end, and toothed peripheral projections configured to wrap around the entire exterior of the segments;
Subspecies E illustrates a segment(s) for use in a pillar, with a convex end, a concave end, a hollow lumen, and a tapered body extending between a first lip and second lip;
Subspecies F illustrates a segment for use in a pillar, with a convex end comprising a flat guide protrusion, a concave end comprising a flat guide indentation, and a hollow lumen;
Subspecies G illustrates segments for use in a pillar, with a convex end comprising a flat guide protrusion, a concave end comprising a flat guide indentation, a hollow lumen, and dampener disposed between the segments; and
Subspecies H illustrates a hollow rigid tube having a cable running through the interior of rigid tube, the cable being attached to a conical receiver.
Lastly: 
Group A’ depicts a gear locking mechanism including a piston that rotates two gears attached to two coaxial gears to tighten wires and thus lock segments together;
Group B’ depicts a gear locking mechanism including a chamber containing a piston that engages a toothed, interlocking peripheral component to push and lock individual segments together;  and
Group C’ depicts a telescoping gear locking mechanism including a wedge end piece, and two rollers that engage with recesses inside an interlocking peripheral component to stabilize the cranial end of the pillar.
In addition, these species/subspecies/groups are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies/ group, or a single grouping of patentably indistinct species/subspecies/groups, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the pending claims appear to be generic.
There is a search and/or examination burden for the patentably distinct species/subspecies/groups as set forth above because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and or/ 35 U.S.C. 112, first paragraph
Applicant is advised that the reply to this requirement to be complete must include i) an election of a species/subspecies/groups to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected species/subspecies/group or grouping of patentably indistinct species/subspecies/groups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species/subspecies or grouping of patentably indistinct species/subspecies.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species/subspecies/groups from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies/groups unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies/groups.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies/groups which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made to Applicant's representative to request an oral election to the above restriction requirement due to the complexity of a species/subspecies election being involved, with no clear association between the identified distinct species/subspecies and pending claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732